
	

113 S2313 IS: Do Your Job Act
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2313
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit congressional recesses until Congress adopts a concurrent resolution on the budget that
			 results in a balanced federal budget by fiscal year 2024 and to control
			 congressional travel budgets. 
	
	
		1.Short title
			This Act may be cited as the
		  Do Your Job Act.
		2.FindingsCongress finds the following:(1)The Federal debt exceeds $17,000,000,000,000 and continues to grow.(2)It is the responsibility of Members of Congress to enact and implement policies that encourage
			 economic
			 growth and job creation, including a balanced budget.(3)In 2013, the House of Representatives was in session only 160 days and the Senate was in session
			 only 156 days.(4)This means that,  according to Federal Reserve Economic Data, the average American works 10 more
			 weeks per year than Congress is in session.(5)Congressional recess in a time of excessive national debt is a lost opportunity to reach agreement
			 about a balanced budget.3.No congressional recesses(a)In generalDuring the period beginning on the date of enactment of this Act and ending on the date specified
			 in subsection (b), neither the Senate nor the House of Representatives may
			 recess or stand adjourned  for a period of longer than 24 hours.(b)Balanced budget agreed toThe date described in this subsection is the date of enactment of a concurrent resolution on the
			 budget that establishes a level of deficit of $0 or a surplus by not later
			 than fiscal year 2024.(c)Rules of House of Representatives and SenateThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 and it supersedes other rules only to the extent that it is inconsistent
			 with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.4.Congressional travel budgets(a)DefinitionIn this section, the term employee, relating to a Member of Congress, means any individual employed by the Member of Congress in—(1)the office of the Member of Congress;(2)the office of a standing, select, or joint committee of Congress (or a subcommittee thereof); or(3)a leadership office of the Senate or the House of Representatives.(b)Submission of budget(1)In generalNot later than the date by which the President is required to submit the budget of the President
			 for a fiscal year under section 1105 of title 31, United States Code, 
			 each  Member of Congress shall submit a budget
			 for the fiscal year for official travel by the Member of Congress and
			 employees of the Member of Congress in accordance with paragraph (2).(2)SubmissionThe budget required under paragraph (1) shall—(A)in the case of a Senator, be submitted to the Secretary of the Senate; and(B)in the case of a  Member of the House of Representatives, shall be submitted to the Chief
			 Administrative Officer of the House of Representatives.(c)Rescission of unspent travel fundsEffective on October 1 of each fiscal year, any amounts made available for official travel by a
			 Member of Congress or an employee of the Member of Congress during the
			 previous fiscal year that are not obligated shall be rescinded and used
			 for deficit reduction.
			
